UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 17, 2008(June 17, 2008) M & F WORLDWIDE CORP. (Exact name of registrant as specified in its charter) Delaware 001-13780 02-0423416 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 35 East 62nd Street, New York, New York 10065 (Address of principal executive offices) (Zip Code) (212) 572-8600 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 17, 2008, M & F Worldwide Corp., a Delaware corporation (the "Registrant") issued a press release, a copy of which is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit 99.1 Press Release dated June 17, 2008 issued by the Registrant. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. M & F WORLDWIDE CORP. By: /s/Michael C. Borofsky Name: Michael C. Borofsky Title: Senior Vice President Date: June 17, 2008 EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 Press Release dated June 17, 2008 issued by the Registrant.
